DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending for examination in this application.
Claims 26-27 are cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-25 are directed to abstract idea of data collection analysis with mathematical techniques of numerical analysis. This judicial exception is not integrated into a practical application because the claims lack additional elements or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Step 1: Claim 1 is directed to a method, which is a process, which is a statutory category of invention. Claim 6 is directed to a method, which is a process, which is a statutory category of Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson,
Step 2A, Prong 1: Claim 1 is directed to the abstract idea of determining values for a model, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper. The limitation of “sequentially performing the following steps a) to c) for each variable of the plurality of variables: a)    selecting an unassigned variable from the plurality of variables; b)    assigning a value to the selected variable from the selected variable’s corresponding domain set, provided it is not empty; and c)    assessing whether a constraint is satisfied with the selected variable assigned the assigned value;” are process steps that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of “updating the selected variable’s corresponding conflict set to include any conflict variables; the conflict variables being any previously assigned variables comprised within the selected variable’s corresponding neighbourhood set when the constraint is assessed not to be satisfied at step c).” is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of “defining a plurality of variables for describing the subsurface region, each variable having corresponding thereto: a domain set, a neighbourhood set and a conflict set” is a process that under its broadest reasonable interpretation, amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim further subsurface region, however this merely links the method to a technological environment. The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Step 2B: Claim 1 includes the additional element of “subsurface region”. These additional elements just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional element of “defining a plurality of variables for describing the subsurface region, each variable having corresponding thereto: a domain set, a neighbourhood set and a conflict set
Claim 6 recites limitations similar to those of claim and the rationale set forth above regarding step 2A, prongs 1 and 2 and step 2B apply. Claim 6 is also a process claim performing the steps of claim 1. Regarding step 2A, prong 2, claim 6 further recites the additional element of “subsurface region”. This additional element just link the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of judicial exception to a particular field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n. 14, 209 USPQ 1, 10 n. 14 (1981). Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered alone or in combination, do not amount to significantly more than the judicial exception. Regarding step 2B, the claim further recites the additional element of “defining a plurality of variables for describing the subsurface region, each variable having: a corresponding domain set, the domain set comprising zero or more possible values assignable to its corresponding variable; and a corresponding template set, each template set comprising a subset of the plurality of variables having a positional relationship with its corresponding variable determined by a predefined template;” is a data gathering step. As described in MPEP 2106.05(g), limitations that amount to merely adding 
The dependent claims include the same abstract ideas and mathematical techniques recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 discloses further comprising, should the constraint be assessed not to be satisfied at step c): unassigning the assigned value from the selected variable and assigning, if available, a further value from the selected variable’s corresponding domain set. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claim 3 discloses further comprising, should the selected variable’s corresponding domain set comprise no values which satisfy the constraint: determining a most recent conflict variable from the selected variable’s corresponding conflict set, the most recent conflict variable comprising the variable in the selected variable’s corresponding conflict set which has been most recently assigned a value; unassigning the values previously assigned to the selected variable, the most recent conflict variable and all intervening variables which were assigned values between the selected variable being assigned a value and the most recent conflict variable being assigned a value; assigning to the most recent conflict variable, if available, a further value from the most recent conflict variable’s domain set; and continuing the sequentially performing steps a) to c) from the most recent conflict variable. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an 
Dependent claim 4 discloses further comprising updating the conflict set corresponding to the most recent conflict variable with the conflict set corresponding to the selected variable except for the most recent conflict variable. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claim 5 discloses wherein the step of unassigning comprises returning the conflict set and domain set corresponding to each variable being unassigned, to their state prior to the last performed iteration of steps (a) to (c). This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claim 7 discloses further comprising: should a template variable be determined to be a foreseen dead-end variable, setting a flag to indicate that a dead-end variable is foreseen; and should it be determined at step d) that for all of the template variables, the constraint is satisfied for at least one value in its corresponding domain set, setting a flag to indicate that a dead-end variable is not foreseen. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, 
Dependent claim 8 discloses wherein each variable additionally comprises corresponding thereto: a conflict set comprising zero or more conflict variables, each conflict variable comprising a previously assigned variable which reduces the domain set of its corresponding variable; a forward set comprising zero or more forward variables, each forward variable being a variable unassigned prior to assignment of the forward set’s corresponding variable, and which has its domain set reduced due to an assigned value of the forward set’s corresponding variable; and a deleted set comprising zero or more tuples, each tuple comprising a variable which results in a set of 1 or more values being removed from the domain set of the deleted set’s corresponding variable, paired with the set of 1 or more values being removed; sequentially performing steps a) to d) for each variable of the plurality of variables. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claim 9 discloses comprising, should a template variable be determined to be a foreseen dead-end variable, updating the conflict set corresponding to the selected variable with the conflict set corresponding to the foreseen dead-end variable except for the selected variable. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to 
Dependent claim 10 discloses wherein should it be determined at step c) that the constraint is not satisfied for an assessed template variable, the method further comprises: removing any value assigned to the assessed template variable which does not satisfy the constraint, from the domain set of the assessed template variable; adding a tuple of the removed values and the selected variable to the deleted set of the assessed template variable; adding the assessed template variable to the forward set of the selected variable; adding the selected variable to the conflict set of the assessed template variable; and defining all unassigned variables in the template set of the assessed template variable as template variables for the selected variable. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claim 11 discloses comprising, should it be determined that a dead-end variable is foreseen: for each forward variable in the selected variable’s corresponding forward set: returning the conflict set, domain set, deleted set and forward set corresponding to each of these forward variables, to their state prior to the last performed iteration of steps (a) to (d); and unassigning the assigned value from the selected variable and assigning, if available, a further value from the selected variable’s corresponding domain set. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with 
Dependent claim 12 discloses wherein should it be determined that said constraint cannot be satisfied for one of said template variables, the method comprises: determining a most recent conflict variable from the selected variable’s corresponding conflict set, the most recent conflict variable comprising the variable in the selected variable’s corresponding conflict set which has been most recently assigned a value; unassigning the values previously assigned to the selected variable, the most recent conflict variable and all intervening variables which were assigned values between the selected variable being assigned a value and the most recent conflict variable being assigned a value; andassigning to the most recent conflict variable, if available, a further value from the most recent conflict variable’s domain set and continuing the sequentially performing steps a) to d) from the most recent conflict variable. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claim 13 discloses wherein the step of unassigning comprises returning the conflict set, deleted set, domain set and forward set corresponding to each variable being unassigned, to their state prior to the last iteration of steps (a) to (d). This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claim 14 discloses further comprising updating the conflict set corresponding to the most recent conflict variable with the conflict set corresponding to the selected variable except for the most recent conflict variable. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claim 15 discloses wherein the constraint is based on training information describing a conceptual geological model of a subsurface region. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claim 16 discloses wherein the constraint is additionally based on other data. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claim 17 discloses wherein the constraint is additionally based on an average of one or more properties of a plurality of variables in the vicinity of the selected variable. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in 
Dependent claim 18 discloses wherein the plurality of variables include one or more hard variables for which a value is known, or for which a value is assigned by another means, the hard variables never being selected at step a). This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claim 19 discloses wherein values in a domain set are sorted according to a measure to determine the order that they are assigned at step b). This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claim 20 discloses wherein the measure for sorting the values in a domain set comprises: determining a probability for each value in the domain set, the probability reflecting the likelihood that a value is an appropriate value for its corresponding variable; and using the probabilities to sort the values. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claim 21 discloses wherein the values are sorted in the order of decreasing probability. This is a process step that covers both a mathematical concept and a mental 
Dependent claim 22 discloses wherein the values are sorted in an order based on a weighted random selection for each position in the order, the weighting determined by the probabilities. This is a process step that covers both a mathematical concept and a mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.
Dependent claim 23 discloses wherein the step of determining a probability uses a priori knowledge of the subsurface region. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claim 24 discloses further comprising the step of using the results of the method to aid hydrocarbon recovery from a reservoir. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper.
Dependent claim 25 discloses a computer program comprising computer readable instructions which, when run on suitable computer apparatus, cause the computer apparatus to perform the method. This is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 9, 10, 15, 16, 18, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strebelle (U.S. Publication No. 2006/0041410 A1) in view of Thorne (U.S. Publication No. 2014/0037197 A1).

As to claim 1, Strebelle discloses a method of characterising a subsurface region, the method comprising:
defining a plurality of variables for describing the subsurface region, each variable having corresponding thereto, (Paragraph [0033], lines 1-3, In the conventional SNESIM algorithm and the present invention, a stratigraphic grid of nodes is created in step 100 which is Examiner’s Note: the variables can be inferred as the nodes.
a domain set, the domain set comprising zero or more possible values assignable to its corresponding variable, (Paragraph [0132], lines 1-5, Each search tree node corresponds to one data event. Let                         
                            
                                
                                    τ
                                
                                
                                    
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            α
                                        
                                    
                                    α
                                    =
                                    1
                                    ,
                                    …
                                    .
                                    ,
                                    
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     be the subtemplate constituted by the first n' vectors of                         
                            
                                
                                    τ
                                
                                
                                    
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     the                         
                            
                                
                                    n
                                
                                
                                    '
                                
                            
                        
                     locations                         
                            u
                            +
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            α
                                        
                                    
                                    α
                                    =
                                    1
                                    ,
                                    …
                                    .
                                    ,
                                    
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     defining the subtemplate                         
                            
                                
                                    τ
                                
                                
                                    
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     correspond to the                         
                            
                                
                                    n
                                
                                
                                    '
                                
                            
                        
                      locations closest to u in the data search neighborhood W(u).),
a conflict set comprising zero or more conflict variables, each conflict variable being a previously assigned variable which reduces the domain set of its corresponding variable, (Abstract, lines 2-4, a multiple-grid simulation approach is used which has been modified from a conventional MPS approach to decrease the size of a data search template);
sequentially performing the following steps a) to c) for each variable of the plurality of variables:
a)    selecting an unassigned variable from the plurality of variables, (Paragraph [0035], lines 1-2, a data template of nodes is then selected from this refined working grid of nodes in step 600);
b)    assigning a value to the selected variable from the selected variable’s corresponding domain set, provided it is not empty, (Paragraph [0037], lines 1-3, The working grid is then checked to see whether its fineness matches that of the stratigraphic grid. If yes, then all of the nodes have been assigned attributes); and
c)    assessing whether a constraint is satisfied with the selected variable assigned the assigned value, (Paragraph [0105], lines 1-5, 2. Next, perform simulation by visiting each grid node one single time along a random path. At each node u to be simulated, the conditioning                         
                            
                                
                                    τ
                                
                                
                                    
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    );
However, Strebelle does not specifically teach a neighbourhood set, each neighbourhood set comprising a subset of the plurality of variables which neighbour its corresponding variable, and updating the selected variable’s corresponding conflict set to include any conflict variables; the conflict variables being any previously assigned variables comprised within the selected variable’s corresponding neighbourhood set when the constraint is assessed not to be satisfied at step c).
Thorne teaches neighbourhood set, each neighbourhood set comprising a subset of the plurality of variables which neighbour its corresponding variable, (Thorne, Paragraph [0050],  vi) Propagate the event number and depositional or structural coordinates in the labeled cells to neighboring cells which in turn propagate to their neighbors, etc. through a recursive procedure, at S52), and updating the selected variable’s corresponding conflict set to include any conflict variables; the conflict variables being any previously assigned variables comprised within the selected variable’s corresponding neighbourhood set when the constraint is assessed not to be satisfied at step c), (Thorne, Paragraph [0060]-[0061], The method further includes, for each facies F taken in the order                         
                            
                                
                                    O
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                            ,
                            …
                            
                                
                                    O
                                
                                
                                    n
                                
                            
                        
                    : (a) edit all model cells not at hard-data location or conditioning data locations (i.e., outside hard-data locations) and in which the relative facies probability for facies F is greater than the maximum facies probability MaxUnModified, at S66. The method further includes (i) assigning the model cells to facies F if the edited cells are contained by a facies object shape template positioned within the model at its optimally correlating location; and (ii) assigning depositional or structural coordinates relative to the centroid of the object shape template found in the previous step (i), at S68).


As to claim 2, Strebelle discloses the method of claim 1. However, Strebelle does not specifically teach further comprising, should the constraint be assessed not to be satisfied at step c): unassigning the assigned value from the selected variable and assigning, if available, a further value from the selected variable’s corresponding domain set.
Thorne teaches further comprising, should the constraint be assessed not to be satisfied at step c): unassigning the assigned value from the selected variable and assigning, if available, a further value from the selected variable’s corresponding domain set, (Thorne, Paragraph [0011], lines 20-26, The method also includes determining, using the computer system, which cells are to be left unedited and which cells are available for editing; and assigning, using the computer system, the cells that are available for editing to facies if the cells that are available for editing are contained by a facies object-shape template positioned within the MPS model at its optimally correlating location). Examiner’s Note: The cells left out or left unedited are the unassigned ones.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Thorne by applying the hybrid method creating a multi-point statistics (MPS) model using a MPS 

Regarding claim 9, Strebelle discloses the method of claim 8, comprising, should a template variable be determined to be a foreseen dead-end variable, updating the conflict set corresponding to the selected variable with the conflict set corresponding to the foreseen dead-end variable except for the selected variable, (Paragraph [0010], denote by W(u) the data search window centered at location u, and                                 
                                    
                                        
                                            τ
                                        
                                        
                                            n
                                        
                                    
                                
                             the data template constituted by the n vectors                                 
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    α
                                                
                                            
                                            ,
                                             
                                             
                                            α
                                            =
                                            1
                                            …
                                            .
                                            n
                                        
                                    
                                
                             defining the n locations                                 
                                    u
                                    +
                                    
                                        
                                            h
                                        
                                        
                                            α
                                        
                                    
                                
                             of W(u). Prior to the simulation, the training image is scanned with a data template                                 
                                    
                                        
                                            τ
                                        
                                        
                                            n
                                        
                                    
                                
                            , then the numbers of occurrences of all possible data events associated with data template                                 
                                    
                                        
                                            τ
                                        
                                        
                                            n
                                        
                                    
                                
                              are stored in the search tree. During the MPS simulation, the local cpdf's are retrieved directly from that search tree. Accordingly, the training image need not be scanned anew for each node simulation).

As to claim 10, Strebelle discloses the method of claim 8, removing any value assigned to the assessed template variable which does not satisfy the constraint, from the domain set of the assessed template variable, (Paragraph [0124], Proper conditioning requires assigning the original sample data to the closest nodes of the current simulation grid. When the simulation of the grid is completed, these sample data are reassigned to their original locations. The grid nodes from which the sample data are removed, are simulated later as nodes of the next finer grid);

adding the assessed template variable to the forward set of the selected variable, (Paragraph [0013], This number is obtained by summing the numbers of occurrences of all data events                         
                            
                                
                                    d
                                
                                
                                    n
                                
                            
                        
                     that are associated with data template                         
                            
                                
                                    T
                                
                                
                                    n
                                
                            
                        
                    );
adding the selected variable to the conflict set of the assessed template variable, (Paragraph [0113], That simulated value is then added to the s-data to be used for conditioning the simulation at all subsequent nodes); and
Strebelle does not specifically teach wherein should it be determined at step c) that the constraint is not satisfied for an assessed template variable, the method further comprises: defining all unassigned variables in the template set of the assessed template variable as template variables for the selected variable.
Thorne teaches wherein should it be determined at step c) that the constraint is not satisfied for an assessed template variable, the method further comprises, (Thorne, Paragraph [0060]-[0061], The method further includes, for each facies F taken in the order                         
                            
                                
                                    O
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                            ,
                            …
                            
                                
                                    O
                                
                                
                                    n
                                
                            
                        
                    : (a) edit all model cells not at hard-data location or conditioning data locations (i.e., outside hard-data locations) and in which the relative facies probability for facies F is greater than the maximum facies probability MaxUnModified, at S66. The method further includes (i) assigning the model cells to facies F if the edited cells are contained by a facies object shape template positioned within the model at its optimally correlating location; and (ii) assigning depositional or structural coordinates relative to the centroid of the object shape template found in the previous step (i), at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Thorne by applying the conditioning data, constraints, and training-image generation parameters of Thorne to define unassigned variables in the template set of Strebelle. Doing so enables one to include positioning, the one or more generated object-shape templates within the MPS model such that the one or more generated object-shape templates maximally correlate to the MPS model, (Thorne, Paragraph [0011]).

Regarding claim 15, Strebelle discloses the method of claim 1, wherein the constraint is based on training information describing a conceptual geological model of a subsurface region, (Paragraph [0005], lines 9-12, the training images provide a conceptual description of the subsurface geological bodies, based on well log interpretation and general experience in reservoir architecture modeling).

As to claim 16, Strebelle discloses the method of claim 15. However, Strebelle does not specifically teach wherein the constraint is additionally based on other data.
Thorne teaches wherein the constraint is additionally based on other data, (Thorne, (Paragraph [0032], the constraints are based on data, with geometry constraints (such as azimuth 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Thorne wherein the constraint is additionally based on other data. Doing so enables an MPS simulation includes assigning facies to each pixel within each cell of the reservoir geological grid, (Thorne, Paragraph [0033]).

As to claim 18, Strebelle discloses the method of claim 1. However, Strebelle does not specifically teach wherein the plurality of variables include one or more hard variables for which a value is known, or for which a value is assigned by another means, the hard variables never being selected at step a).
Thorne teaches wherein the plurality of variables include one or more hard variables for which a value is known, or for which a value is assigned by another means, the hard variables never being selected at step a), (Thorne, Paragraph [0075], (a) Creating a list of events with hard data (F) of length (NEventsWithHardData(F)) of all object event numbers that are assigned to model cells that contain hard-data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Thorne wherein the plurality of variables include one or more hard variables for which a value is known, or for which a value is assigned by another means, the hard variables never being selected at step a). Doing so one to model properties using the depositional or structural coordinates to capture geological trends within each object-shape template, (Thorne, Paragraph [0093]).

As to claim 19, Strebelle discloses the method of claim 1. However, Strebelle does not specifically teach wherein values in a domain set are sorted according to a measure to determine the order that they are assigned at step b).
Thorne teaches wherein values in a domain set are sorted according to a measure to determine the order that they are assigned at step b), (Thorne, Paragraph [0067], The editing method further includes inputting parameters. The inputting of parameters include ordering the facies such that in the ordered facies                         
                            
                                
                                    O
                                
                                
                                    1
                                
                            
                            ,
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                            ,
                            
                                
                                    O
                                
                                
                                    n
                                
                            
                        
                     the facies                         
                            
                                
                                    O
                                
                                
                                    n
                                
                            
                        
                     is expected to have greater continuity than facies                         
                            
                                
                                    O
                                
                                
                                    n
                                    -
                                    1
                                
                            
                        
                    , i.e., increasing continuity, at S88; and, the inputting further includes leaving the maximum facies probability unmodified (MaxUnModified) in the ordering of the facies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Thorne wherein values in a domain set are sorted according to a measure to determine the order that they are assigned at step b). Doing so enables one to assign these cells to facies F if these cells are contained by a facies object-shape template positioned within the model at its optimally correlating location, (Thorne, Paragraph [0072]).

As to claim 25, Strebelle discloses the method of claim 1. However, Strebelle does not specifically teach a computer program comprising computer readable instructions which, when run on suitable computer apparatus, cause the computer apparatus to perform the method of claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Thorne where a computer program comprising computer readable instructions which, when run on suitable computer apparatus, cause the computer apparatus to perform the method of claim 1. Doing so enables the method(s) to be implemented as a software program application which can be stored in a computer readable medium such as hard disks, CDROMs, optical disks, DVDs, magnetic optical disks, RAMs, EPROMs, EEPROMs, magnetic or optical cards, flash cards (e.g., a USB flash card), PCMCIA memory cards, smart cards, or other media, (Thorne, Paragraph [0089]).

Claims 3-6, 13, 14 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strebelle (U.S. Publication No. 2006/0041410 A1) in view of Thorne (U.S. Publication No. 2014/0037197 A1), in further view of Plost (U.S. Publication No. 2013/0262053 A1).

As to claim 3, Strebelle discloses the method of claim 1. However, Strebelle does not specifically teach further comprising, should the selected variable’s corresponding domain set comprise no values which satisfy the constraint:

unassigning the values previously assigned to the selected variable, the most recent conflict variable and all intervening variables which were assigned values between the selected variable being assigned a value and the most recent conflict variable being assigned a value;
assigning to the most recent conflict variable, if available, a further value from the most recent conflict variable’s domain set; and
continuing the sequentially performing steps a) to c) from the most recent conflict variable.
Plost teaches further comprising, should the selected variable’s corresponding domain set comprise no values which satisfy the constraint:
determining a most recent conflict variable from the selected variable’s corresponding conflict set, the most recent conflict variable comprising the variable in the selected variable’s corresponding conflict set which has been most recently assigned a value, (Plost, Paragraph [0043], lines 13-19, When simulated values are returned, the simulation values are compared to the predicted values, and in response to determining that any predicted value was mispredicted, simulation of any cells for which simulation results have yet to be returned is restarted such that simulation values may be used in lieu of any mispredicted predicted values);
unassigning the values previously assigned to the selected variable, the most recent conflict variable and all intervening variables which were assigned values between the selected variable being assigned a value and the most recent conflict variable being assigned a value, (Plost, Paragraph [0006], It starts with a volume to be modeled where all property values are 
assigning to the most recent conflict variable, if available, a further value from the most recent conflict variable’s domain set, (Plost, Paragraph [0014], geostatistics modeling is performed by running a parallel multiple point statistics simulation of an n-dimensional grid by concurrently simulating cells in the n-dimensional grid using a plurality of threads to determine a simulation value to assign to each of a plurality of cells in the n-dimensional grid); and
continuing the sequentially performing steps a) to c) from the most recent conflict variable, (Plost, Paragraph [0068], lines 6-9, from the perspective of simulation, the ordering of the subgrids does not matter, and the subgrids may even be concurrently simulated by simulating the cells in the multigrid sequentially).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Plost comprising determining a most recent conflict variable from the selected variable’s corresponding conflict set, unassigning the values previously assigned to the selected variable, assigning to the most recent conflict variable and continuing the sequentially performing steps from the most recent conflict variable. Doing so enables the concurrent simulation of the subgrids therefore proceeds by alternating between the A, B and C subgrids as a sequential order is followed through the multigrid and using the subgrid-specific search masks for those subgrids, (Plost, Paragraph [0069]).

As to claim 4, Strebelle discloses the method of claim 3. However, Strebelle does not specifically teach further comprising updating the conflict set corresponding to the most recent conflict variable with the conflict set corresponding to the selected variable except for the most recent conflict variable.
Plost teaches further comprising updating the conflict set corresponding to the most recent conflict variable with the conflict set corresponding to the selected variable except for the most recent conflict variable, (Plost, Paragraph [0088], The master program code may then wait for the slave thread simulating                         
                            
                                
                                    U
                                
                                
                                    1
                                
                            
                        
                     to return a value. If this value is the same as the predicted value (in this case 0), then the master program may record that value into a master simulation grid. If this value is different than the predicted value, indicating a misprediction, the master program code may instead halt or stop all of the other slave threads for the other unassigned cells in the set (as at this point they have been determined to be executing with incorrect assumptions), record the simulated value into the master simulation grid, and then start new slave threads to effectively restart the simulation on the other unassigned cells in the set, but with the determined simulated value for                         
                            
                                
                                    U
                                
                                
                                    1
                                
                            
                        
                     used in the simulation instead of the previously predicted value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Plost further comprising updating the conflict set corresponding to the most recent conflict variable with the conflict set corresponding to the selected variable except for the most recent conflict variable. Doing so enables parallel and predictive approach provides an execution time improvement because the overhead of the method on a per-cell basis is comparable to a non-

As to claim 5, Strebelle discloses the method of claim 3. However, Strebelle does not specifically teach wherein the step of unassigning comprises returning the conflict set and domain set corresponding to each variable being unassigned, to their state prior to the last performed iteration of steps (a) to (c).
Plost teaches wherein the step of unassigning comprises returning the conflict set and domain set corresponding to each variable being unassigned, to their state prior to the last performed iteration of steps (a) to (c), (Plost, Paragraph [0096]-[0098], the master program code waits for simulation results to be returned from the spawned slave thread corresponding to the next unassigned cell in the path. Given that multiple slave threads may be concurrently simulating multiple cells, if any slave thread associated with an unassigned cell farther down the path returns a result before the next unassigned cell in the path, the result returned by that slave thread is stored, but is otherwise temporarily ignored. Whenever a result is returned for a cell, the master simulation grid is updated with the simulation value returned as the result. If a mismatch is found, indicating a misprediction, block 230 passes control to block 232 to halt any spawned threads that are still in the process of simulation, as well as discard any unprocessed simulation results for unassigned cells downstream of the mispredicted cell for which simulation results have already been returned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Plost wherein the step of unassigning comprises returning the conflict set and domain set 

As to claim 6, Strebelle discloses a method of characterising a subsurface region, the method comprising:
defining a plurality of variables for describing the subsurface region, each variable having, (Paragraph [0033], lines 1-3, In the conventional SNESIM algorithm and the present invention, a stratigraphic grid of nodes is created in step 100 which is to be used to model a reservoir of interest): Examiner’s Note: the variables can be inferred as the nodes.
a corresponding domain set, the domain set comprising zero or more possible values assignable to its corresponding variable, (Paragraph [0132], lines 1-5, Each search tree node corresponds to one data event. Let                         
                            
                                
                                    τ
                                
                                
                                    
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            α
                                        
                                    
                                    α
                                    =
                                    1
                                    ,
                                    …
                                    .
                                    ,
                                    
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     be the subtemplate constituted by the first n' vectors of                         
                            
                                
                                    τ
                                
                                
                                    
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     the                         
                            
                                
                                    n
                                
                                
                                    '
                                
                            
                        
                     locations                         
                            u
                            +
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            α
                                        
                                    
                                    α
                                    =
                                    1
                                    ,
                                    …
                                    .
                                    ,
                                    
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     defining the subtemplate                         
                            
                                
                                    τ
                                
                                
                                    
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     correspond to the                         
                            
                                
                                    n
                                
                                
                                    '
                                
                            
                        
                      locations closest to u in the data search neighborhood W(u).); and
a)    selecting an unassigned variable from the plurality of variables, (Paragraph [0035], lines 1-2, a data template of nodes is then selected from this refined working grid of nodes in step 600);
b)    assigning a value to the selected variable from the selected variable’s corresponding domain set, provided it is not empty, (Paragraph [0037], lines 1-3, The working grid is then checked to see whether its fineness matches that of the stratigraphic grid. If yes, then all of the nodes have been assigned attributes);
                        
                            
                                
                                    τ
                                
                                
                                    
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                    ).
However, Strebelle does not specifically teach a corresponding template set, each template set comprising a subset of the plurality of variables having a positional relationship with its corresponding variable determined by a predefined template.
Thorne teaches a corresponding template set, each template set comprising a subset of the plurality of variables having a positional relationship with its corresponding variable determined by a predefined template, (Thorne, Paragraph [0010], lines 23-27, (e) provide depositional or structural coordinates to each cell associated with a given event number in the MPS model using a relative position of the cell within the object associated with the event number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Thorne where a corresponding template set, each template set comprising a subset of the plurality of variables having a positional relationship with its corresponding variable determined by a predefined template. Doing so enables one to model properties using the depositional or structural coordinates to capture geological trends within each object-shape template, (Thorne, Paragraph [0010]).

Plost teaches d)    where for at least one of the template variables, the constraint is not satisfied for any value in the domain set corresponding to that template variable, determining that template variable to be a foreseen dead-end variable, (Plost, Paragraph [0099], one or more predicted values may be regenerated after a mispredict. Also slave threads may be transient in nature and tasked with simulating only a single unassigned cell during their lifetimes, such that threads that return simulation results terminate automatically, and halting of a slave thread causes that thread to terminate. In such embodiments, therefore, it may be desirable to respawn new threads for all of the cells in any selected or reselected set of cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Plost d)    where for at least one of the template variables, the constraint is not satisfied for any value in the domain set corresponding to that template variable, determining that template variable to be a foreseen dead-end variable. This enables each slave thread to maintain a separate copy of the simulation grid to minimize the overhead of creating and managing the separate copies of the simulation grid by allowing each slave thread to receive updates from the master program code so that the slave threads can locally add prediction values or update unassigned cells or prediction values, (Plost, Paragraph [0100]).

As to claim 13, Strebelle discloses the method of claim 12. However, Strebelle does not specifically teach wherein the step of unassigning comprises returning the conflict set, deleted 
Plost teaches wherein the step of unassigning comprises returning the conflict set, deleted set, domain set and forward set corresponding to each variable being unassigned, to their state prior to the last iteration of steps (a) to (d), (Plost, Paragraph [0096]-[0098], the master program code waits for simulation results to be returned from the spawned slave thread corresponding to the next unassigned cell in the path. Given that multiple slave threads may be concurrently simulating multiple cells, if any slave thread associated with an unassigned cell farther down the path returns a result before the next unassigned cell in the path, the result returned by that slave thread is stored, but is otherwise temporarily ignored. Whenever a result is returned for a cell, the master simulation grid is updated with the simulation value returned as the result. If a mismatch is found, indicating a misprediction, block 230 passes control to block 232 to halt any spawned threads that are still in the process of simulation, as well as discard any unprocessed simulation results for unassigned cells downstream of the mispredicted cell for which simulation results have already been returned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Plost wherein the step of unassigning comprises returning the conflict set, deleted set, domain set and forward set corresponding to each variable being unassigned, to their state prior to the last iteration of steps (a) to (d). Doing so enables the cell for which the result was returned has been simulated, the restarted simulations will use the simulation value for that cell in lieu of the previously mispredicted value, (Plost, Paragraph [0098]).

As to claim 20, Strebelle discloses the method of claim 19. However, Strebelle does not specifically teach wherein the measure for sorting the values in a domain set comprises:
determining a probability for each value in the domain set, the probability reflecting the likelihood that a value is an appropriate value for its corresponding variable; and
using the probabilities to sort the values.
Plost teaches determining a probability for each value in the domain set, the probability reflecting the likelihood that a value is an appropriate value for its corresponding variable, (Plost, Paragraph [0073], When scanning a training image to create the search trees, the overall probability of each facies type may be determined. For example, suppose there is a training image with 100 cells, and using colors to represent different facies types, 50 are gray, 30 are blue, and 20 are red. In that example, the probabilities for each facies type may be determined to be 0.5 for gray, 0.3 for blue, and 0.2 for red); and
using the probabilities to sort the values, (Plost, Paragraph [0073], Then, during the simulation, if the search mask is partially outside of the simulation grid, the values of these outlying cells in the search mask may be randomly assigned values based on the probabilities recorded for each facies type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Plost wherein the measure for sorting the values in a domain set comprises: determining a probability for each value in the domain set, the probability reflecting the likelihood that a value is an appropriate value for its corresponding variable; and using the probabilities to sort the values. Doing so reduces or eliminates the number of unassigned cells encountered in a search mask, (Plost, Paragraph [0073]).

As to claim 21, Strebelle discloses the method of claim 20. However, Strebelle does not specifically teach wherein the values are sorted in the order of decreasing probability.
Plost teaches wherein the values are sorted in the order of decreasing probability, (Plost, Paragraph [0077], the probability distributions may be used to randomly assign values to outlying cells of a search mask proximate the boundaries of the simulation grid based upon a global probability of each category).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Plost wherein the values are sorted in the order of decreasing probability. This is done because the overall probability distributions may be calculated when search trees are generated, e.g, by tracking the number of each category in the overall training image, (Plost, Paragraph [0073]).

As to claim 22, Strebelle discloses the method of claim 20. However, Strebelle does not specifically teach wherein the values are sorted in an order based on a weighted random selection for each position in the order, the weighting determined by the probabilities.
Plost teaches wherein the values are sorted in an order based on a weighted random selection for each position in the order, the weighting determined by the probabilities, (Plost, Paragraph [0073], predicted values may be based on the overall or global probability of each category being simulated. For example, suppose there is a training image with 100 cells, and using colors to represent different facies types, 50 are gray, 30 are blue, and 20 are red. In that example, the probabilities for each facies type may be determined to be 0.5 for gray, 0.3 for blue, and 0.2 for red).


As to claim 23, Strebelle discloses the method of claim 20. However, Strebelle does not specifically teach wherein the step of determining a probability uses a priori knowledge of the subsurface region.
Plost teaches wherein the step of determining a probability uses a priori knowledge of the subsurface region, (Plost, Paragraph [0005], the conditional probability density function of all categories at one point is computed using knowledge of the value at a number of nearby points and statistics provided by the training image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Plost wherein the step of determining a probability uses a priori knowledge of the subsurface region. Doing so enables one to find the appropriate variables to describe the model since the training image contains a complete representation of a spatial distribution of A ("non-channel") and B ("channel"), (Plost, Paragraph [0005]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Strebelle (U.S. Publication No. 2006/0041410 A1) in view of Thorne (U.S. Publication No. 2014/0037197 A1), .

As to claim 17, Strebelle discloses the method of claim 16. However, Strebelle does not specifically teach wherein the constraint is additionally based on an average of one or more properties of a plurality of variables in the vicinity of the selected variable.
Wakefield teaches wherein the constraint is additionally based on an average of one or more properties of a plurality of variables in the vicinity of the selected variable, (Wakefield, Paragraph [0069], cell properties such as porosity (e.g., a PORO parameter), permeability in an x-direction (e.g., a PERMX parameter), permeability in a y-direction (e.g., a PERMY parameter), permeability in a z-direction (e.g., a PERMZ parameter) and net-to-gross ratio (e.g., NTG) being defined as averages for a cell at a center of a cell.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Wakefield wherein the constraint is additionally based on an average of one or more properties of a plurality of variables in the vicinity of the selected variable. This done where a cell of a model is associated with a particular facies, that cell may be assigned a value from a table and for a corresponding geologic environment, common values assigned to cells that model a region of the geologic environment may be an approximation of the geologic environment, (Wakefield, Paragraph [0070]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Strebelle (U.S. Publication No. 2006/0041410 A1) in view of Thorne (U.S. Publication No. 2014/0037197 A1), in further view of Casey et al. (U.S. Publication No. 2016/0041279 A1).

As to claim 24, Strebelle discloses the method of claim 1. However, Strebelle does not specifically teach further comprising the step of using the results of the method to aid hydrocarbon recovery from a reservoir.
Casey teaches further comprising the step of using the results of the method to aid hydrocarbon recovery from a reservoir, (Casey, Paragraph [0004], Hydrocarbon prospecting typically involves obtaining measurements of the subsurface and forming a subsurface model from the measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Strebelle to incorporate the teachings of Casey further comprising the step of using the results of the method to aid hydrocarbon recovery from a reservoir. Doing so enables the surveillance, monitoring, optimization and prediction of hydrocarbon reservoir and well systems and helps to produce hydrocarbons from the production intervals that provide access to the hydrocarbons in the subsurface formation, (Casey, Paragraph [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWASI GYENING AFRIFA whose telephone number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications is available through Private Pair only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access on the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWASI GYENING AFRIFA/Examiner, Art Unit 2128       

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128